—Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him following a jury trial of robbery in the first degree (Penal Law § 160.15 [4]) and other crimes. We reject the contention of defendant that County Court was biased against him. We also reject his contention that the court’s restriction of the cross-examination of a witness constitutes reversible error. The court properly denied defendant’s request for a missing witness charge as untimely (see, People v *747Gonzalez, 68 NY2d 424, 428). Finally, the sentence is neither unduly harsh nor severe. (Appeal from Judgment of Monroe County Court, Bristol, J. — Robbery, 1st Degree.) Present— Green, A. P. J., Hayes, Wisner and Balio, JJ.